                  Case 1:19-cr-00346-PGG Document 29
                                                  28 Filed 08/23/21
                                                           08/19/21 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                              United States Attorney
                                                              Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                              August 19, 2021

         VIA ECF

         The Honorable Paul G. Gardephe
         United States District Judge
         Southern District of New York
         Thurgood Marshall United States Courthouse
         40 Foley Square
         New York, New York 10007

                Re:     United States v. Charles Williams Onus, 19 Cr. 346 (PGG)

         Dear Judge Gardephe:

                 As the Court is aware, earlier today the Court issued an order scheduling an in-person bail
         hearing in this matter for September 3, 2021 at 10:30 a.m. Because the undersigned is scheduled
         to be out of the office that day, the Government respectfully requests a short adjournment of the
         bail hearing until the in-person pretrial conference already scheduled four days later on September
         7, 2021 at 10:00 a.m. Alternatively, the Government could appear at the bail hearing on September
         3, 2021 remotely. I have consulted with defense counsel Douglas Rankin who has no objection to
         this request but would prefer an in-person hearing.


                                                              Respectfully submitted,

Memo Endorsed: The bail hearing scheduled for                 AUDREY STRAUSS
September 3 is adjourned to September 7, 2021 at              United States Attorney for
10:00 a.m. in Courtroom 705 of the Thurgood                   the Southern District of New York
Marshall United States Courthouse, 40 Foley Square,
New York, New York.
                                                         By: __________________________
                                                             Sagar K. Ravi
                                                             Assistant United States Attorney
                                                             (212) 637-2195




 Dated: August 23, 2021
